Citation Nr: 0531885	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-
connected left knee internal derangement, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1993.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO decision that 
denied the veteran's claim for an increased rating for her 
left knee disability.  In December 2004, the Board remanded 
this case; it is again before the Board for appellate 
consideration.

In June 2004, the veteran presented personal testimony before 
the undersigned Acting Veterans Law Judge.  The transcript of 
that hearing has been associated with the veteran's VA claims 
file.


FINDINGS OF FACT

1.  Left knee internal derangement is manifested primarily by 
complaints of locking and subluxation, by left knee 
tenderness, and by left knee pain on motion without 
limitation of motion.

2.  Left knee arthritis has not been diagnosed.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
knee internal derangement so as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for left 
knee internal derangement have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2005).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. 
3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for service-
connected left knee internal derangement, which is currently 
evaluated as 20 percent disabling.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted at 38 
C.F.R. § 3.159 (2005).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but still pending before VA on that date.  In 
this case, the veteran's claim for an increased rating was 
filed after November 2000.  The provisions of the VCAA and 
the implementing regulations are, accordingly, applicable. 
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The current standard of review for all claims is as follows.  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Duty to notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, 
including notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In this case, a VCAA letter was sent to the veteran in March 
2005, pursuant to the Board's remand.  The veteran was 
specifically informed that in order to establish entitlement 
to increased compensation for her left knee disability, the 
evidence would have to show that the disability had increased 
in severity, which could be shown by medical or other 
evidence. The letters further informed the veteran that VA 
was responsible for obtaining relevant records from any 
federal agency, to include records form the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  She was also advised that VA would make 
reasonable efforts to obtain relevant records not held by any 
federal agency, to include records from state or local 
governments, private doctors and hospitals, or current or 
former employers.  The veteran was advised that, if the 
evidence was not in her possession, she was to give VA 
sufficient information so that it could be requested from the 
person or agency that had it.  In addition, the statement of 
the case she was furnished in February 2003 set forth the 
provisions of 38 C.F.R. § 3.159, whereby the provisions of 
the VCAA were implemented by VA; these regulations 
specifically indicate that VA is to request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The veteran was accordingly advised in this 
case that she could furnish any additional evidence she 
thought probative to her claim.  It is clear that the veteran 
has been amply notified of what was required of her and of VA 
in connection with her claim.

The Board observes that the veteran's increased rating claim 
was initially adjudicated in February 2002, prior to issuance 
of the March 2005 VCAA letter.  However, there is no question 
of due process impropriety due to a lack of "timeliness," 
in view of the fact that her claim was subsequently 
readjudicated by the RO, as reflected by the supplemental 
statement of the case issued in June 2005.  Under these 
circumstances, VA's duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Duty to assist

VA has a duty to obtain evidence needed to substantiate a 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran's VA treatment records have been associated 
with the claims folder.  The veteran was notified of the need 
for a VA examination, with an examination conducted in 
January 2002.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to assist has 
been fulfilled.

The veteran and her representative have been accorded the 
opportunity to present evidence and argument in support of 
her claim.  She testified at a hearing before the undersigned 
in June 2004.  General due process considerations have 
therefore been satisfied.  See 38 C.F.R. § 3.103 (2005).

Based on this history, the Board concludes that all relevant 
information has been obtained for determining the merits of 
the veteran's claim, and that no reasonable possibility 
exists that any further assistance would aid her in 
substantiating her claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  The Board will accordingly move on to 
a discussion of the merits of the claim.

Relevant law and regulations

Disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1 (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2005).

Analysis

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  See also Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, however, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Service connection for a left knee disability, characterized 
as internal derangement, was granted by the Atlanta, Georgia, 
Regional Office in a July 1995 rating decision, based on 
review of evidence that indicated that the veteran first 
reported left knee pain while in service, that she underwent 
left knee arthroscopy during service, and that an April 1994 
VA examination showed chronic left knee impairment.  A 10 
percent disability rating was assigned.  In a June 1999 
rating decision, the Pittsburgh RO increased this rating to 
20 percent.

As a preliminary matter, the Board notes that the VA General 
Counsel has concluded that a claimant who has arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 (arthritis) and 5257 (instability), and 
that evaluation of knee dysfunction under both codes would 
not amount to pyramiding under 38 C.F.R. § 4.14 (2005).  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See also Esteban v. 
Brown, 6 Vet. App. 259,

In the instant case, however, there is no evidence that 
arthritis has been diagnosed on clinical evaluation, 
notwithstanding the contentions of the veteran's 
representative to the contrary.  The report of the most 
recent examination of the veteran, which is that conducted by 
VA in January 2002, indicates that on X-ray that there was 
slight narrowing of the medial compartment of the left knee 
joint, but specifically found that there were no degenerative 
joint disease, notwithstanding a "past medical history" of 
bilateral knee arthritis.  In the absence of any other 
evidence that would demonstrate that arthritis is manifested, 
the Board must conclude that evaluation of the veteran's left 
knee disability under the diagnostic criteria that pertain to 
arthritis and, concomitantly, consideration of possible 
disability compensation thereunder, is not appropriate.  
Rather, the veteran's left knee impairment, in the absence of 
a diagnosis of arthritis (confirmed by radiographic 
findings), is to be rated solely pursuant to the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under these criteria, recurrent subluxation or lateral 
instability that is slight in nature is 10 percent disabling; 
recurrent subluxation or lateral instability that is moderate 
in nature is 20 percent disabling; and recurrent subluxation 
or lateral instability that is severe in nature is 30 percent 
disabling.  As noted above, the veteran's left knee 
disability is currently rated as 20 percent disabling; that 
is, it is deemed to be moderate in nature, with an increased 
disability evaluation warranted only if that disability is 
shown to be productive of severe impairment.

The Board recognizes that other diagnostic criteria also 
apply to knee impairment.  A brief review of these criteria, 
however, shows that none of them provide a basis for awarding 
an increased rating.  Diagnostic Code 5263 pertains to genu 
recurvatum, which is not shown to be manifested; in addition, 
this diagnostic code provides for only a maximum 10 percent 
rating.  Diagnostic Code 5259, which pertains to removal of 
the semilunar cartilage, allows for the award of only a 10 
percent disability rating, while Diagnostic Code 5258, which 
pertains to dislocation of the semilunar cartilage, provides 
for only a maximum 20 percent rating.  Finally, while 
Diagnostic Code 5256 provides for disability ratings of 30 
percent and greater, evaluation under this criterion requires 
the presence of ankylosis of the knee.  In the instant case, 
the veteran's service-connected left knee is not shown to be 
ankylosed, and Diagnostic Code 5256 is not for application.

Accordingly, the question before the Board is whether the 
veteran's left knee internal derangement is shown to be 
severe in nature.  This question must be answered in the 
negative.  The Board, in that regard, acknowledges that the 
report of the January 2002 VA examination shows that there 
was left knee tenderness to the medial, lateral, proximal and 
distal aspects.  In addition, there was significant crepitus 
and pain on motion with passive and active motion.  The 
report indicates that the veteran cited a history of 
recurrent left knee locking and subluxation.  However, the 
report also shows that there was no swelling or redness, with 
negative anterior and posterior drawer test.  Significantly, 
she was able to flex the left knee from 0 (zero) degrees to 
140 degrees without any difficulty.  Such motion constitutes 
full or normal knee movement; see 38 C.F.R. § 4.71, Plate II.  

The Board further finds that an increased rating based on 
additional functional impairment due to pain is not warranted 
in this case.  See DeLuca, supra.  While the veteran is shown 
to complain of pain on motion, she nonetheless accomplished 
full knee movement.  Nor is there support in the evidence for 
an increased rating based on objective clinical evidence of 
functional loss due to weakness, fatigue or incoordination or 
lack or endurance.  Although the veteran has reported 
symptoms such as locking and subluxation, the objective 
medical evidence has not identified any such pathology, nor 
are there clinical findings attributing symptomatology to 
such pathology.  The Board places greater weight of probative 
value on the objective clinical findings than it does on the 
veteran's lay statements.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) [lay person cannot offer opinion 
requiring medical knowledge].

Accordingly, the Board finds that the objectively 
demonstrated left knee symptoms do not warrant a higher 
disability evaluation on the basis of measured range of 
motion, or on the basis of additional functional loss due to 
pain under 38 C.F.R. §§ 4.40, 4.45 and 4.59(2005).

In brief, while the medical evidence reflects the 
manifestation of left knee impairment, it does not 
demonstrate that such impairment is severe in nature.  The 
Board finds significant the fact that, notwithstanding the 
veteran's complaints, she was, albeit with pain, able to 
fully flex and extend the knee; such a level of impairment 
cannot be considered to be severe.  The Board accordingly 
finds that the preponderance of the evidence does not 
demonstrate that an increased disability rating is warranted 
for the veteran's service-connected left knee internal 
derangement.



Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The veteran has not presented convincing evidence to support 
the premise that her service-connected left knee disability 
has resulted in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  There is no evidence that this disability has 
required hospitalization since service, and any interference 
with employment is contemplated by the disability rating 
currently assigned for her left knee.


ORDER

An increased disability rating for left knee internal 
derangement is denied.



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


